DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Allowable Subject Matter
Claims 34 through 38, 40 through 46, 48 through 50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
  An integrated circuit device package comprising: a package substrate coupled with a die stack, wherein the die stack comprises: a first die; and a second die coupled with the first die, wherein the second die comprises: a first set of one or more contacts on a first surface, the first set of one or more contacts coupled with contacts of the first die; two or more groupings of multi-level voltage clamps coupled with the first set of one or more contacts, the two or more groupings of mullti- level voltage clamps present in separate areas of the second die at different densities; one or more integrated voltage regulators coupled with the two or more groupings of multi-level voltage clamps, the one or more integrated voltage regulators to provide an output voltage; one or more through silicon vias (TSVs) coupled with the one or more integrated voltage regulators; and a second set of one or more contacts on a second surface, opposite the first surface, the second set of
 A system comprising: a printed circuit board; one or more memory components coupled with the printed circuit board; and an integrated circuit device package coupled with the printed circuit board, wherein the integrated circuit device package comprises: a package substrate coupled with a die stack, wherein the die stack comprises: a first die; and a second die coupled with the first die, wherein the second die comprises: a first set of one or more contacts on a first surface, the first set of one or more contacts coupled with contacts of the first die; two or more groupings of multi-level voltage clamps coupled with the first set of one or more contacts, the two or more groupings of multi-level voltage clamps present in separate areas of the second die at different densities; one or more integrated voltage regulators coupled with the two or more groupings of multi-level voltage clamps, the one or more integrated voltage regulators to provide an output voltage; one or more through silicon vias (TSVs) coupled with the one or more integrated voltage regulators; and a second set of one or more contacts on a second surface, opposite the first surface, the second set of one or more contacts coupled with the one or more TSVs, and the second set of one or more contacts coupled with contacts of the package substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/